 
 
I 
108th CONGRESS
2d Session
H. R. 4071 
IN THE HOUSE OF REPRESENTATIVES 
 
March 30, 2004 
Mr. McHugh introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To extend the time within which claims may be filed under the September 11th Victim Compensation Fund. 
 
 
1.Extension of time for filing claims under September 11th Victim Compensation FundSection 405(a)(3) of the September 11th Victim Compensation Fund of 2001 (49 U.S.C. 40101 note) is amended by striking 2 and inserting 3.   
 
